DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 13-14, 16-17, and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lin et al. (US 2021/0028327 A1), hereinafter as Lin, in view of Yamazaki (US 2010/0007632 A1)

4.	Regarding Claim 13, Lin discloses a display apparatus (see Figs. 5, 11-12 and [0067] “light emitting device 9”; note, the differences of the embodiment of Figs. 11-12 are primarily described in [0067-0072] and some similarities are not repeated) comprising:
a first light-emitting device (element 902-3, see [0067] “four light emitting elements 902-1, 902-2, 902-3 and 902-4”),
a second light-emitting device (element 902-2, see [0067]), and a third light-emitting device (element 902-1, see [0067]) arranged on a lower substrate (see Fig. 5 element 308, see [0054] “substrate 308”);
an upper substrate (see Fig. 5 element 348, see [0348] “protection layer 348”) arranged to face the lower substrate and including a first emission area corresponding to the first light-emitting device (see Figs. 5, 11-12 the first light-emitting device emits towards the second substrate which is corresponded to the first emission area), a second emission area corresponding to the second light-emitting device (see Figs. 5, 11-12 the second light-emitting device emits towards the second substrate which is corresponded to the second emission area), a third emission area corresponding to the third light-emitting device (see Figs. 5, 11-12 the third light-emitting device emits towards the second substrate which is corresponded to the third emission area), and a non-emission area (area of partition structure elements 904, 958 in Figs. 11-12; also see Fig. 5 element 304 which corresponds to element 904 of Figs. 11-12), which is an area of the upper substrate other than the first to third emission areas (see Figs. 11-12 the partition structure area does not overlap the area of the emission areas of elements 902);
a first insulating layer (lower element 904, corresponds to Fig. 5 element 104a, and element 958; see [0067] the partitioning structure difference between that of Fig. 5 is an addition of element 958 for Figs. 11-12) arranged on the upper substrate and having a first opening corresponding to the first emission area and a second opening corresponding to the second emission area (see Figs. 11-12);
a first color conversion layer arranged in the first opening (see Fig. 5 element 306 and see [0054] “light conversion element 306 may include light conversion particles 306a. The material of the light conversion particle 306a may for example include quantum dot material”;
also see [0068] “Through the partition structure 958, the light conversion elements in each of the opening OP11, the opening OP12 and the opening OP13 may be divided into four portions 906-1, 906-2, 906-3 and 906-4 respectively located above the corresponding light emitting elements 902-1,902-2,902-3 and 902-4 and respectively corresponding to the sub pixels with the same color. In the present variant embodiment, the portions 906-1,906-2,906-3 and 906-4 of the light conversion element may be separated from each other, but not limited thereto.”) and including first quantum dots to convert incident light into light of a first color (see [0068]); and
a second insulating layer (upper element 904, corresponds to Fig. 5 element 104b; see [0067] the partitioning structure difference between that of Fig. 5 is an addition of element 958 for Figs. 11-12) arranged on the first insulating layer and having a first open portion corresponding to the first opening (see Figs. 11-12),
wherein the first opening has a first auxiliary extension portion extending toward the non-emission area along a first direction (see Figs. 11-12 the claimed first auxiliary extension portion is part of the first opening which can be arbitrarily determined, for example, a peripheral extension portion extending towards the non-emission area along a first direction; also see Fig. 11 the non-emission area surrounds the emission areas such that any direction can be arbitrarily selected as a first direction.
The manner in which the claim is currently recited does not limit the extension portion structurally such as to distinguish from the prior art), and the first open portion has a first extension portion extending toward the non-emission area along the first direction (see Figs. 11-12 for which the same reasoning for the first opening can be applied to the first open portion).

5.	Regarding Claim 14, Lin discloses the display apparatus of claim 13, further comprising a transmission layer (see Fig. 5 element 346 of element 902-2, see [0054] “light scattering layer 346” which transmits and scatters light) arranged in the second opening,
wherein the second insulating layer further has a second open portion that corresponds to the second opening and has a second extension portion extending in a second direction and exposing at least a portion of the first insulating layer (see Figs. 11-12 a second arbitrarily determined open portion corresponding to the second opening, and a second arbitrarily determined extension portion extending in a second direction selected to be opposite to the first direction and exposing at least a portion of the first insulating layer), the second direction being opposite to the first direction. 

6.	Regarding Claim 16, Lin discloses the display apparatus of claim 14, further comprising
a second color conversion layer (element 306 of the third light-emitting device element 902-1) arranged to correspond to the third emission area and including second quantum dots to convert incident light into light of a second color (see [0056] “the first light blocking layer 314a may include the color filter allowing the light generated from the light conversion element 3061 to penetrate through, such as red color filter, and the second light blocking layer 314b may include the color filter allowing the converted light generated from the light conversion element 3062 to penetrate through, such as green color filter”),
wherein the first insulating layer further has a third opening corresponding to the third emission area and having the second color conversion layer located therein (see Figs. 11-12 third opening of element 902-1 of lower elements 904 and 958),
the second insulating layer further has a third open portion corresponding to the third opening (see Figs. 11-12 third open portion of upper element 904 corresponding to the third opening of element 902-1), and
the third opening has a second auxiliary extension portion extending toward the non-emission area along the first direction, and the third open portion has a third extension portion extending toward the non-emission area along the first direction (see Figs. 11-12 the second auxiliary extension portion is part of the third opening which can be arbitrarily determined in the same way as the first auxiliary extension portion, and the third extension portion which is part of the third open portion can be arbitrarily determined in the same way as the first open portion).

7.	Regarding Claim 17, Lin discloses the display apparatus of claim 16, further comprising:
a first filter layer (see Fig. 5 element 314 of element 902-3, see [0056] “first light blocking layer 314a and the second light blocking layer 314b may respectively include color filters”) between the upper substrate and the first color conversion layer (see Fig. 5);
a second filter layer between the upper substrate and the transmission layer (see Figs. 5, 11-12 element 314 of element 902-2); and
a third filter layer between the upper substrate and the second color conversion layer (see Figs. 5, 11-12 element 314 of element 902-1).

8.	Regarding Claim 19, Lin discloses the display apparatus of claim 13, wherein the first to third light-emitting devices are to emit light in which blue light and green light are mixed (see [0032] “the light conversion elements 106 may for example generate the red light, the green light and the blue light, and the light emitting elements 102 may for example generate the light source light with wavelength shorter than the wavelength of the red light, the wavelength of the green light and the wavelength of the blue light” The emission is selected to include blue and green and the light is mixed upon being emitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 15 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2021/0028327 A1), hereinafter as Lin, in view of Lee et al. (US 2018/0350871 A1), hereinafter as Lee.



10.	Regarding Claim 15, Lin discloses the display apparatus of claim 14.
Lin does not appear to explicitly disclose wherein, on a plane, the second opening has a square shape.
Lee discloses wherein, on a plane, a conversion layer can be square shaped (see Figs. 3A-E and [0069] “although the top view of FIG. 3A shows that the wavelength conversion layers 321R and 321G are circular, the wavelength conversion layers 321R and 321G can actually be square, rectangular, elliptical or other shapes from a top view”;
Also see [0033] “wavelength conversion layers 121R and 121G may be made of, but are not limited to … quantum-dot layers”).
The shape of the conversion layer as taught by Lee is incorporated as a shape of the conversion layer of Lin, wherein the combination discloses wherein, on a plane, the second opening has a square shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the shape of the conversion layer as taught by Lee as a shape of the conversion layer of Lin, wherein the combination discloses wherein, on a plane, the second opening has a square shape because the combination allows for adjustment of shape to tailor to a desired emittance shape as desired, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known shape of a conversion layer in a similar device for another for which selectable options are provided as alternatives (see Lee [0069])

11.	Claim 20 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2021/0028327 A1), hereinafter as Lin, in view of Lee et al. (US 2016/0276421 A1), hereinafter as Lee.


12.	Regarding Claim 20, Lin discloses the display apparatus of claim 13.
Lin does not disclose wherein, on a plane, the first opening has an "L" shape.
Lee discloses wherein, on a plane, the first opening has an "L" shape (see Fig. 5 the openings elements 142 are “L” shape, see [0047-0048] “openings 142 are provided in correspondence with the sub pixels 144.” And [0052] “L-shaped”).
 	The shape of the opening as taught by Lee is incorporated as a shape of the openings of Lin, the combination discloses wherein, on a plane, the first opening has an "L" shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein, on a plane, the first opening has an "L" shape as taught by Lee as wherein, on a plane, the first opening has an "L" shape of Lin because the combination allows arrangement of point-symmetrical or line-symmetrical arrangement of light emitting areas which divides openings to allow light to be output (see Lee Fig. 5 and [0052-0055]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known shape of a light emitting area opening for another for which the different shapes are provided as alternatively selectable (see Lee Fig. 5 and Figs. 13-14).


Allowable Subject Matter
13.	Claims 1-12 are allowed.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

14.	Claim 1, “a first insulating layer arranged on the upper substrate and having a first opening corresponding to the first emission area, a second opening corresponding to the second emission area, and a first auxiliary opening corresponding to the non-emission area and located relative to the first opening in a first direction; a first color conversion layer arranged in the first opening and including first quantum dots to convert incident light into light of a first color; a first auxiliary color conversion layer arranged in the first auxiliary opening and including the first quantum dots to convert incident light into light of the first color; and a second insulating layer arranged on the first insulating layer and having a first open portion corresponding to the first opening and the first auxiliary opening” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same allowable subject matter.

15.	Claim 18, “the second opening is arranged between the first auxiliary extension portion of the first opening and the second auxiliary extension portion of the third opening” – as instantly claimed and in combination with the additionally claimed limitations.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818